Case 1:20-cv-12089-RGS Document 1-3 Filed 11/20/20 Page 1 of 8




                         EXHIBIT A
                                     Case 1:20-cv-12089-RGS Document
                                                    COMMONWEALTH     1-3 Filed 11/20/20 Page 2 of 8
                                                                 OF MASSACHUSETTS                                                                                                     .
               PLYMOUTH, ss.                                                                                                                               SUPERIOR COURT DEPARTMENT OF
         ...                                                                                                                                               THE TRIAL COURT OF THE
                                                                                                                                                           COMMONWEALTH
                                                                                                                                                           CIVIL AC!ION NO.                                 doiscv 008d~
                              A/(Jl'hJk) ~Jho~ Ji)i,+; ~s. U), _
               ..<?-/2/4.zd-.fl.(;J..!diidktr,....ee.f.'{/b., Plaintiff(s)
                                                vs.


               4/6,:Jp!P..l.....~~./;;_...~ Defendant(•)
                                                                                                                  SUMMONS

               To the above-named defendant:                                                                                                                                       f')
               ·                         ,
                         You are hereby summoned and r~qlJirecJ-to ser-e upop ............................................... plaintiff
                                                                                                                                         · /J'J,rrn-te.. t,J                       t1-\s'$R I
                attorney, whose address is l/.3..0.o/..Qh. ...f,1.41v.c1::.. fiav.y.fo:s:ta0y/!Jl.). .•eJJ..Q.~ an answer to the complaint
               -which
                   I
                      is herewith served upon you, within 20 days after service of this summons upon you, exclusive oftbe
                day of service. If you fail to do so, judgment by default will be taken against you for the relief demanded in the
                complaint You are also required to file your answer to the complaint in the office of the Clerk of this court at
                Plymouth either before service upon plaintiff attorney or within a reasonable time thereafter.

                       Unless otherwise provided by Rule 13(a), your answer must state as a counterclaim any claim which
               you may have against the plaintiff       which arises out of the transaction or occurrence that is the subject
               matter of the plaintiff claim or you will thereafter be barred from making such claim in any other action.

                             • Witness, Barbara J. Rouse Esquire, at Plymouth the .......

                   .Qf.T?k.....................,                                In the year of our Lord Two thousand                                                 ry'#?.
                                                                                                                                                       .::2.-z!:.~. . . . . . . . . . . . .                       day of




               NOTES
                                                                                                                                                               A~(~
               1.       This summons is issued pursuant to Rule 4 of the Massachusetts Rules of Civil Procedure.
           . . 2; .     When more than one defendant is involved, the names of all defendants should appear in the caption•
                        If a separate summons is used for each defendant, each should be addressed to the particu,lar
                        defendant.
               3.       To the plaintiff's attorney: please circle type of action involved-Tort-Motor Vehicle Tort-Contract-
                        Equitable Relief-Other.
                                                     PROOF OF SERVICE OF PROCESS
               I hereby certify and return that on ..............................................., 200 , I served a copy of the within summons
                             1
               togeth er with a copy with a copy of the complaint in this action, upon the within-named defendant                                           , in the
               following manner(See Mass. R. Civ. P. 4(d)(l-5): ................................................................._
                                                                                                                                 ...·.•····.........................

:;;
·o
                   ········•········•··············•······•··········•········•·•····························•········•·•····•·•·•········•·•··························•·•········•··•·······•···•··
 .....                 .                                                                                                               .
                   ····•·•········•········•·······················•········•··••·•····•. ·······•·······. ··•········•········•···················•·•········•········•··········•······...................
                   Dated:                                       , 200 .........................................................................................._......-........................-......~ ......~ ...·................. ~ .........·

                   N.B.   TO PROCESS SERVER:-
                         PLEASE PLACE DATE YOU MAKE SERVICE ON DEFENDANT IN THIS BOX ON THE
                   ORIGINAL AND ON COPYSERVED ON DEFENDANT.              .

                                                                                                                                                                                                                                  200



                                                                                                                                                                                                         ~   ~ ½
                                                                                                                                                                                                  Atrn,copyAltcst
                                                                                                                                                                                                  c-:Joeputy                                     Sheriff Suffolk County

                                                                                                                                                                                                               \ \- :S-                     ?.o
                                 Case 1:20-cv-12089-RGS Document 1-3 Filed 11/20/20 Page 3 of 8

                                                                                      DOCKET NUMBER
                                                                                                                                                     Trial Court of Massachusetts
         CIVIL ACTION COVER SHEET
                                                                                                                                                     The Superior Court
PLAINTIFF(S);             Norfolk & Dedham Mutual Fire Insurance Company                                                                      COUNTY

ADDRESS:                  222 Ames Street, Dedham, MA 02026                                                                                                   Plymouth

- - - - - - - - - - - - - - - - - - - - - - - - DEFENDANT(S):                                                                            Whirlpool Corporation



ATTORNEY:                 Matthew R. Passeri

ADDRESS:                  Monahan & Associates, P.C.                                                           ADDRESS:                  2000 North M-63, Benion Harbor, Ml 49022

 113 Union Wharf East, Boston, MA 02109



BBO:                      684518
                                                             1YPE OF ACTION AND TRACK DESIGN TION (see reverse side)
                CODE NO.                                 TYPE OF ACTION (specify)             TRACK              HAS A JURY CLAIM BEEN MADE?
        805                                  ~~~~                                                                                A                            ~~                 000
    *If "Other" please describe:


                •
                Is there a claim under G.L. c. 93A?
                     YES              NO 181
                                                                    STATEMENT OF DAMAGES PURSUANT TO G.L. c. 212, § 3A
                                                                                                                             Is this a class action under Mass. R.
                                                                                                                                     0    YES                 181    NO
                                                                                                                                                                                    Civ. P. 23?



The following Is a full. Itemized and detailed statement of the facts on which the undersigned plaintiff or plaintiffs counsel relies to determine money damages.
For this form, disregard double or treble damage claims; Indicate single damages only.
                                                                                                          TORT CLAIMS
                                                                                         (attach addltlonal sheets as necessary)
A. Documented medical expenses to date:
        1. Total hospital expenses .................................................................................................................................................................
        2. Total doctor expenses ..................................................................................r-- 1,,n............. • -               .........................................
        3. Total chiropractic expenses ...............................................             gcri\ifWtlP~~ffitH\l:flf:h¼:iS.~HIJSl'.Tl.s...................................................
        4. Total physical therapy expenses .................................. ..............:......'.f11.~\,Jti/i>i2tJ~'t!.~!~~.~~~~~...... ........................................                   .._$_ _ __
        5. Total other expenses (describe below) ........................ ....................................................................... .........................................            s____
                                                                                                                                                                                 Subtotal (A):         $_ _ _ __

            :                                                                                                   OCT 2 6 2020
B. Documented lost wages and compensation to date ....................................................................................................................................
C. Documented property damages to dale ....................................................................................................................................................            $247.205.69
D. Reasonably anticipated future medical and hospital expenses ..................................................................................................................                      $
E. Reasonably anticipated lost wages ........................................................................~,fl.~··· ................................................................... .           $
F. Other documented items of damages (describe below) ..... :....................................cy•~";.,,;,.,r1 ....................................................................                  $


G. Briefly describe plaintiffs injury. Including the nature and extent of injury:
 Fire. smoke and water damage to a single-family residence and Its contents and additional living expenses Incurred when
                                                                                                                                                                                  TOTAL (A-F):$247.205.69
 the property could not be occupied.

                                                                                                CONTRACT CLAIMS
                                                              (attach addillonal sheets as necessary)
  D  This action includes a claim involving collection of a debt incurred pursuant to a revolving credit agreement Mass. R. Civ. P. 8.1 (a).
Provide a detailed description of claim(s):
                                                                                                                                                                                         TOTAL:$




RELATED ACTIONS: Please provide the case number. case name, and c, unty.-of any related actions pending in the Superior ourt.


                                               CERTIFICATION PURSUANT TO SJC RULE 1:18
I hereby certify that I have complied with requirements of Rule 5 of the Supreme Judicial Court Uniform Rules on Dispute Resolution (SJC
Rule 1:18) requiring that I provide my clients with information about court-connected dispute resolution services and discuss with them the
advantages and disadvantages of the variol;! methods of dispute resolution.

Signature of Attorney of Record: X
                       Case 1:20-cv-12089-RGS Document 1-3 Filed 11/20/20 Page 4 of 8

                                                                                                                                                                               .'
                                                 CIVIL ACTION COVER SHEET INSTRUCTIONS
                                            SELECT CATEGORY THAT BEST. DESCRIBES YOUR CASE
                                                                                        •   4   •   ~         •




     AC Actions lnvolylng the State/MunlcJpal)ty •                             ER EquHable Remedies                                            RP Real Property
    AA1 Contract Action involving Commonwealth,                    D01 Specific Performance of a Contract         (A)           C01 Land Taking                              (F)
        Municipality, MBTA, etc!                (A)                ·002 Reach and Apply                           (F)           CO2 Zoning Appeal, G.L. c. 40A               (F)
    AB1 Tortlous Action involving Commonwealth,                    D03 Injunction                                 (F)           C03 Dispute Concerning TIiie                 (F)
         Municipality, MBTA, etc.               (A)                D04 Reform/ Cancel Instrument                  (F)           C04 Foreclosure of a Mortgage                (X)
    AC1 Real Property Action Involving                             D05 Equitable Replevln                         (F)           COS Condominium Lien & Charges               (X)
        Commonwealth, Municipality, MBTA etc, (A)                  D06 Contribution or Indemnification            (Fl           C99 Other Real Property Action               (F)
    AD1 Equity Action Involving Commonwealth,                      D07 Imposition of a Trust                      (A)
        Municipality, MBTA, etc.                (A)                DOB Minority Shareholde~s Sult                 (A)                   MC MJsceHaneous ClvJI Actions
    AE1 Administrative Action involving                            D09 Interference In Contractual Relationship   (F)
        Commonwealth, Municipality, MBTA,etc. (A)                  D10 Accounting                                 (A)           E18 Foreign Discovery Proceeding             (X)
                                                                   D11 Enforcement of Restrictive Covenant        (Fl           E97 Prisoner Habeas Corpus                   (X)
             CN Contract/Business Cases                            D12 Dissolution of a Partnership               (F)           E22 Lottery Assignment, G.L. c. 10, § 28     (X)
                                                                   D13 Declaratory Judgment, G.L. c. 231A         (A)
    A01 Services, Labar, and Materials                (F)          D14 Dissolution of a Corporation               (F)                 AB Abuse/Harassment Prevention
    A02 Goods Sold and Delive/ed                      (F)          D99 Other Equity Action                        (F)
    A03 Commercial Paper ,              I             (F)                                                                       E15 Abuse Prevention Petition, G.L. c. 209A (X)
    A04 Employment Contract                           (F)          PA CMI Actions JnvoMng locan:erated Party t                  E21 Protection from Harassment, G.L. c. 258E(X)
    A05 Consumer Revolving Credit- M.R.C.P. e.1       (F)
    A06 Insurance Contract          '                 (F)                                                                               AA Administrative ClvJI Actions
                                                                   PA1 Contract Action involving an
    A08 Sale or Lease of Real Estate
    A 12 Construction Dispute
    A 14 lnterpleader
                                    1·                (F)
                                                      (A)
                                                      (F)
                                                                       Incarcerated Party
                                                                   PB1 Tortlous Actlon involving an
                                                                                                                  (A)           E02 Appeal from Administrative Agency,
                                                                                                                                     G.L. c. 30A                             (X)
                                                                       Incarcerated Party                         (A)
    BA1 Governance, Conduct, ntemal                                                                                             E03 Certiorari Action, G.L. c. 249, § 4      (X)
                                                                   PC1 Real Property Action involving an                        E05 Confirmation of Arbitration Awards       (X)
          Affairs of Entilles                         (A)
                                                                       Incarcerated Party                         (F)
    BA3 Liability of Shareholder , Directors,                                                                                   E06 Mass Antitrust Act, G.L. c. 93, § 9      (A)
                                                                   PD1 Equity Action Involving an                               E07 Mass Antitrust Act, G.L. c. 93, § 8      (X)
          Officers, Partners, etc. [                  (A)
    8B1 Shareholder Derivative,                       (A)              Incarcerated Party                         (F)           E0S Appointment of a Receiver                (X)
                                                                   PE1 Administrative Action involving an                       E09 Construction Surety Bond, G.L. c. 149,
    882 Securities Transactions                       (A)
    BC 1 Mergers, Consolidations, Sales of                             Incarcerated Party                         (F)                §§ 29, 29A                              (A)
         Assets, Issuance of D~bl, Equity, etc.       (A)                                                                       E1 0 Summary Process Appeal                  (X)
    BD1 Intellectual Property                         (A)                                                                       E11 Worker's Compensation                    (X)
    BD2 Proprietary Information or Trade                                                                                        E16 Auto Surcharge Appeal                    (X)
                                                                   B03 Motor Vehicle Negligence - Personal                      E17 Civil Rights Act, G.L. c.12, § 11H       (A)
         Secrets                                      (A)
                                                                        Injury/Property Damage                    (F)           E24 Appeal from District Court
    BG1 Financial lnstllullons/Funds                  (A)
                                                                   B04 Other Negllgence - Personal
    BH 1 Violation of Antitrust or Trade                                                                                             Commitment, G.L. c.123, § 9(b)          (X)
                                                                        Injury/Property Damage                    (F)
         Regulation Laws            1                 (A)                                                                       E25 Pleural Registry (Asbestos cases)
                                                                   805 Products Liability                         (A)                                                        (X)
    A99 Other Contract/Business Action - Specify      (F)                                                                       E94 Forfeiture, G.L. c. 265, § 56 ·
                                                                   B06 Malpractice - Medical                      (A)           E95 Forfeiture, G.L. c. 94C, § 47            (F)
                                                                   807 Malpractice - Other                        (A)           E99 Other Administrative Action              (X)
    • Choose this case type if ANY party Is the                    808 Wrongful Death - Non-medical               (A)
                                                                                                                                Z01 Medical Malpractice - Tribunal only,
    Commonwealth, a municipality, the MBTA, or any                 815 Defamation                                 (A)                G.L. c. 231, § 608                      (F)
    other governmental entity LJNLESS your case Is a               B 19 Asbestos                                  (A)           Z02 Appeal Bond Denial                       (X)
    case type listed under Administrative Civil Actions            820 Personal Injury - Sllp & Fall              (F)
    (AA).                       !                                  821 Environmental                              (Ii)                     so sex Offender Review
                                                                   822 Employment Discrimination                  (F)
    t Choose this case type If ANY party is an                     BE1 Fraud, Business Torts, etc.                (A)           E12 SDP Commllment, G.L. c.123A, § 12        (X)
    Incarcerated party, UNLESS your case Is a case                 899 Other Tortlous Action.                     (Fl           E14 SDP Petition, G.L c.123A, § 9(b)         (X)
    type listed under Administrative Civil Actions (AA)
    or Is a Prisoner Habeas Corpus case (E97).                        RP Summary process (Real Property)
                                                                                                                                         RC Restricted Civil Actions
                                I
                                                                  S01 Summary Process - Residential               (X)           E19 Sex Offender Registry, G.L. c. 6, § 178M (X)
                                                                  S02 Summary Process - Cammerclal/                             E27 Minor Seeking Consent, G.L. c.112, § 12S(X)
                                                                          Non-residential                         (F)

                                                             TRANSFER YOUR SELECTION TO THE FACE SHEET

          EXAMPLE:
         CODE NO.                                TYPE OF ACTION (specify)                       TRACK                    HAS A JURY CLAIM BEEN MADE?
                                                                                                                         [81 YES        ONO
         B03                            Motor Vehicle Negligence-Personal Injury


                                                 STATEMENT OF DAMAGES PURSUANT TO G.L.                                      c. 212, § 3A
DUTY OF THE PLAINT! F - The plaintiff shall set forth, on the ·face of the civil action cover sheet (or attach additional sheets as necessary), a
statement specifying the acts on which the plaintiff relies to determine money damages. A copy of such civil action cover sheet, Including the
statement as to the damages, shall be served with the complaint. A clerk-magistrate shaU not accept for filing a complaint, except as
otherwise provided by l~w. unless it is accompanied by such a statement signed by the attorney or self-represented litigant.

DUTY OF THE DEFEND1NT - If the defendant believes that the statement of damages filed by the plaintiff is inadequate, the defendant may
                           1
file with his/her answer a statement specifying the potential damages which may result if the plaintiff prevalls.



                                 A CIVIL COVER SHEET MUST BE FILED WITH EACH COMPLAINT.
                            FrLURE TO COMPLETE THIS COVER SHEET THOROUGHLY AND ACCURATELY
                              I           MAY RESULT IN DISMISSAL OF THIS ACTION.
            Case 1:20-cv-12089-RGS                     Document 1-3 Filed 11/20/20 Page 5 of 8
       ID/Zw/2D20
   .
., '                                                                                                                    \

                                        COMMONWEALTH OF MASSACHUSETTS

       PLYMOUTH, SS.                                                        SUPERIOR COURT
                                                                            CIVIL ACTION NO.:c)O~sCV00'8d. '-/


       NORFOLK & DEDHAM MUTUAL FIRE                          )
       INSURANCE COMPANY, as Subrogee of,                    )                                 F'I Fil
                                                                             . C~lP/.Mrmwr.ALlH or MASSACHlJ:,£ns
       ZACHARY & BETHANY BARRA,                              )              SUl'EHIOA counr DEPT. OF lltE TRIAL COURT
                                                                                       f'LYMOUllt COUNTY
            Plaintiff,                                       )
                                                             )
        v.                                                   )                       OCT 2 6 2020
             I   ,.
                                                             )
       WHIRLPOOL CORPORATION,                                )
                                                                                         ~~~-
            Defendant.                                       )                             f.uur1
                                                                                          Ch:til', ,,,




                                   COMPLAINT AND DEMAND FOR TRIAL BY JURY

        1.             The Plaintiff, Norfolk & Dedham Mutual Insurance Company (hereinafter "Norfolk &
                       Dedham" or "Plaintiff") is an insurance company duly authorized to issue policies of
                       insurance within th~ state of Massachusetts with a usual place of business located at 222
                       Ames Street, Dedham, Massachusetts 02026.

        1.             The Defendant, Whirlpool Corporation (hereinafter "Whirlpool" or "Defenclant"), is a
                       Michigan corporation with a principal place of business at 2000 North M-63, Benton
                       Harbor, MI 49022. Whirlpool is registered to conduct husiness in the Commonwealth of
                       Massachusetts as a foreign corporation.and engages in the distribution and sale of home
                       appliances in the Commonwealth.

                                               JURISDICTION AND VENUE

       2.              Jurisdiction and venue are proper in Plymouth County, Massachusetts as the Plaintiff's
                       cause of action against the Defendant originates from events that took place in Kingston, ·
                       Massachusetts and arises from the Defendant transacting business, contracting for sales
                       and services in Plymouth County in the Commonwealth of Massachusetts.

                                                            FACTS

       3.              At all times relevant to this lawsuit, Norfolk & Dedham insured the property/home
                       owned by Zachary and Bethany Barra (hereinafter the "Barras"), located at 23 Three
                       Rivers Drive in Kingston, Massachusetts (hereinafter the "Property").

       4.               At all relevant times, Norfolk & Dedham provided insurance coverage to the Barras
                      · covering the Property. ·
       Case 1:20-cv-12089-RGS Document 1-3 Filed 11/20/20 Page 6 of 8




5. ·   Located inside the second-floor laundry closet of the Property was a Maytag brand
       washing machine (hereinafter the "subject washing machine").

6.     Whirlpool designed, manufactured, distributed, and/or sold the subject washing machine.

7.     bn July 29, 2018, the Barras were preparing to leave for a family vacation and started a
       load oflaundry in the subject washing machine before leaving to run errands.

8.     Upon returning from running errands, the Barras discovered a fire in the second-floor
       laundry room, where the subject washing machine was located.

9.     After a failed attempt to extinguish the fire with a garden hose, the Barras called 9-1-1,
       alerting the Kingston Fire Department who eventually extinguished the fire.

10.    As a result of the fire, the Property suffered extensive fire and smoke damage as well as
       water damage due to the Kingston Fire Department's firefighting efforts.

11.    The origin of the fire was determined to be at the internal mechanical area below the
       drum of the subject washing machine. The cause of the fire was a defect within the
       subject washing _machine.

12.    As a result of the fire, Norfolk & Dedham as the first-party insurer of the Property, issued
       claim payments under the applicable policy of insurance totaling $246,205.69. In
       addition, the Barras incurred their $1,000.00 deductible.

                                            COUNT I
                                           Negligence

13.    The Plaintiff repeats and re-avers the allegations set forth in paragraphs 1 through 12 as if
       fully set forth herein.

14.    The Defendant had a duty to design and manufacture the subject washing machine in a
       manner that did not create an unreasonable risk of fire.

15.1   The Defendant designed and manufactured the subject washing machine in a manner that
       created an unreasonable risk of fire.

16.I   As a direct result of Defendant's negligent design and manufacture of the subject
       washing machine, the Plaintiff incurred damages related to fire, water, smoke and soot.

        WHEREFORE, the Plaintiff, Norfolk & Dedham Mutual Fire Insurance Company,
demands judgment against the Defendant, Whirlpool Corporation, for damages, plus interest and
costs as provided by Massachusetts law and for such other relief as this Court deems equitable
and just under the circumstances.




                                                2
       Case 1:20-cv-12089-RGS Document 1-3 Filed 11/20/20 Page 7 of 8




                                           COUNT II
                                       Breach of Warranty

17.    The Plaintiff repeats and re-avers the allegations set forth in paragraphs 1 through 16 as if
       fully set forth herein.                                                     ·

18.    The Defendant impliedly warranted that the subject washing machine was of
       merchantable quality and fit for its intended purpose.

19.    The Barras relied on the implied warranties of the Defendant that the subject washing
       machine was of merchantable quality and fit for its intended purpose.

20.    The subject washing machine was defective and caused a fire in the Property on July 29,
       2018.

21.    The defect present in the subject washing machine was present at the time of manufacture
       and at the time of sale to the Barras.

22.    By improperly, negligently and carelessly designing and/or manufacturing the subject
       washing machine, the Defendant breached the implied warranty of merchantability.

23.    As a result of the Defendant's breach of warranty of merchantability, the Plaintiff
       incurred damages as a result of claim payments made to its insured and its insured
       incurred its policy deductible.

        WHEREFORE, the Plaintiff, Norfolk & Dedham Mutual Fire Insurance Company,
demands judgment against the Defendant, Whirlpool Corporation, for damages, plus interest and
costs as provided by Massachusetts law and for such other relief as this Court deems equitable
and just under the circumstances.



       THE PLAINTIFF DEMANDS A TRIAL BY JURY ON ALL ISSUES




                                                3
              Case 1:20-cv-12089-RGS Document 1-3 Filed 11/20/20 Page 8 of 8
.,.



                                          Plaintiff,

                                          Norfolk & Dedham Mutual Fire
                                          Insurance Company,
                                          As Subrogee Of, Zachary and Bethany Barra,
                                          By its Attorneys,



                                          William 0. Monahan, BBO #542916
                                          Matthew R. Passeri, BBO #684518
                                          Christopher L. Stanton, BBO #694013
                                          Monahan & Associates, P.C.
                                          113 Union WharfEast
                                          Boston, MA 02109
                                          (617) 227-1500
                                          wmonahan@monahanlaw.net
                                          mpasseri@monahanlaw.net
                                          cstaton@mo~8;)law.net
                                          Dated: /q,7~~d/c)

      9BARRA/Complaint




                                            4
